09-2565-ag
    Bateswar v. Holder
                                                                                  BIA
                                                                           DeFonzo, IJ
                                                                          A071 495 910
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 21 st day of April, two thousand ten.

    PRESENT:
             ROGER J. MINER,
             ROBERT A. KATZMANN,
             BARRINGTON D. PARKER,
                     Circuit Judges.
    ______________________________________

    RAMNATH BATESWAR,
             Petitioner,

                         v.                                09-2565-ag
                                                           NAC
    ERIC H. HOLDER, JR.,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:                Gregory Marotta, Vernon, N.J.

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; Blair O’Connor, Assistant
                                   Director; Rachel Browning, Trial
                                   Attorney, Office of Immigration
                                   Litigation, United States Department
                                   of Justice, Washington, DC
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Ramnath Bateswar, a citizen of Suriname, seeks review

of a May 27, 2009, order of the BIA affirming the July 17,

2007, decision of Immigration Judge (“IJ”) Paul A. DeFonzo,

which denied Bateswar’s application for asylum and

withholding of removal.    In re Ramnath Bateswar No. A071 495

910 (B.I.A. May 27, 2009), aff’g No. A071 495 910 (Immig.

Ct. N.Y. City July 17, 2007).       We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we review the

decision of the IJ as supplemented by the BIA.       See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The

applicable standards of review are well-established.         See

8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

510, 513 (2d Cir. 2009).

    Substantial evidence supports the IJ’s finding that

Bateswar failed to establish that he had suffered past

persecution.    As the IJ found, Bateswar’s March 1992 arrest



                                2
did not rise to the level of persecution.    See Ivanishvili

v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d Cir. 2006)

(holding that the harm must be sufficiently severe, rising

above “mere harassment”).   Moreover, the arrest was

unrelated to his discovery of weapons on a plane in Libya.

See Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 (2d Cir.

2005)(holding that “an [asylum] applicant must establish a

fear of reprisal ‘on account of’ having demonstrated

opposition to the government policy”).

    The agency also reasonably determined that, even if

Bateswar has established past persecution, conditions in

Suriname had changed such that he could not establish a

well-founded fear of future persecution because Colonel

Bouterse no longer holds power. 1   See Niang v. Mukasey, 511

F.3d 138, 148-49 (2d Cir. 2007)(stating that while a finding

of past persecution establishes a presumption of future


    1
      In fact, the 2009 U.S. State Department Human Rights
Report for Suriname states that Colonel Bouterse is
currently on trial for murders committed during his regime.
2009 U.S. State Department Human rights Report: Suriname,
available at
http://www.state.gov/g/drl/rls/hrrpt/2009/wha/136127.htm;
see Hoxhallari v. Gonzales, 468 F.3d 179, 186 n.5 (2d Cir.
2006) (stating that the Court “may always exercise
independent discretion to take judicial notice of any
further changes in a country's politics that occurred
between the time of the BIA’s determination decision and our
review”).

                              3
persecution, this presumption can be rebutted if the

government establishes a “fundamental change in

circumstances such that the applicant’s life or freedom

would not be threatened on account of any of the five

grounds” (quoting 8 C.F.R. § 208.16(b)(1)).   Because

Bateswar is unable to meet his burden of proof for asylum,

his withholding of removal claim necessarily fails.     See

Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             4